DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via email by Nathaniel C. Wilks (Reg. No 62,867) on February 2, 2022.
The application has been amended as follows:
Title	LOAD MANAGEMENT SYSTEM AND METHOD UTILIZING OCCUPANCY DATA AND LEARNED DEVICE BEHAVIOR

Listing of Claims:
	1.	(Currently Amended) A load management system comprising:
		a number of sensors structured to sense characteristics of a managed area;
		a controller including a processor structured to estimate occupancy of the managed area based on outputs of the number of sensors and to implement a load management scheme; and
		a number of circuit breakers, at least one of the number of circuit breakers being electrically connected to a corresponding load circuit and including a metering circuit structured to meter energy provided to the load circuit;
		wherein the processor is structured to implement the load management scheme based on outputs of the sensors and metering information of one or more of the circuit breakers,
		wherein the processor is structured to adapt the load management scheme based on the metering information to optimize operation of one or more load devices powered by the load circuit to improve energy efficiency of the one or more load devices while powered by the load circuit,
		wherein the at least one of the number of circuit breakers includes:
			separable contacts;
			an operating mechanism structured to trip open the separable contacts;
			a trip unit structured to monitor for a trip condition in the load circuit protected by the at least one of the number of circuit breakers and to control the operating mechanism to trip open the separable contacts in response to detecting the trip condition; and
			secondary separable contacts,
		wherein the at least one of the number of circuit breakers includes a device control unit structured to communicate directly with the one or more load devices to control operation of the one or more load devices, and wherein the at least one of the number of circuit breakers is structured to control operation of the one or more load devices in response to communications from the controller to implement the load management scheme and optimize operation of the one or more load devices to improve energy efficiency of the one or more load devices while powered by the load circuit, and
		wherein the processor is structured to learn behavior characteristics of the one or more load devices based on the metering information and to adapt the load management scheme based on the learned behavior characteristics to optimize operation of the one or more load devices to improve energy efficiency.

	2.	(Original) The load management system of claim 1, wherein the one or more loads includes at least one of a water heater, a pool pump, and an heating, ventilation, and air conditioning (HVAC) system.

	3.	(Original) The load management system of claim 1, wherein the processor is structured to develop the load management scheme using additional information; and wherein the additional information includes at least one of utility pricing information and weather forecast information.

	4.	(Original) The load management system of claim 1, wherein the controller is structured to communicate with a mobile device and to receive user setting information from the mobile device; and wherein the controller is structured to implement the load management scheme based on the user setting information.

	5.	(Original) The load management system of claim 1, wherein the number of sensors include at least one of a motion sensor, a light sensor, and a temperature sensor.

	6.	(Original) The load management system of claim 1, wherein the controller includes a first communication interface structured to communicate with the number of circuit breakers, a second communication interface structured to communicate with the number of sensors, and a third communication interface structured to communicate with a mobile device.

	7.	(Original) The load management system of claim 6, wherein the first communication interface is structured to provide wired communication and the second communication interface is structured to provide wireless communication.

	8.	(Currently Amended) A method of implementing a load management scheme, the method comprising:
		receiving sensor information, with a controller including a processor, from a number of sensors structured to sense characteristics of a managed area;
		estimating occupancy, with the controller including the processor, of the managed area based on the sensor information;
		receiving metering information, with the controller including the processor, from a number of circuit breakers electrically connected to corresponding load circuits; and
		implementing the load management scheme, with the controller including the processor, based on the sensor information and the metering information;
		adapting the load management scheme, with the controller including the processor, based on the metering information to optimize operation of one or more load devices powered by one of the load circuits to improve energy efficiency of the one or more load devices while powered by the one of the load circuits,
		wherein at least one of the number of circuit breakers is electrically connected to the corresponding load circuit and includes a metering circuit structured to meter energy provided to the load circuit,
		wherein the at least one of the number of circuit breakers includes:
			separable contacts;
			an operating mechanism structured to monitor for a trip condition in the load circuit protected by the at least one of the number of circuit breakers and to control the operating mechanism to trip open the separable contacts in response to detecting the trip condition; and
			secondary separable contacts,
		wherein the at least one of the number of circuit breakers includes a device control unit structured to communicate directly with the one or more load devices to control operation of the one or more load devices, and wherein the at least one of the number of circuit breakers is structured to control operation of the one or more load devices in response to communications from the controller to implement the load management scheme and optimize operation of the one or more load devices while powered by the load circuit, and
		wherein the controller including the processor is structured to learn behavior characteristics of the one or more load devices based on the metering information and to adapt the load management scheme based on the learned behavior characteristics to optimize operation of the one or more load devices to improve energy efficiency.

	9.	(Original) The method of claim 8, wherein the one or more loads includes at least one of a water heater, a pool pump, and an heating, ventilation, and air conditioning (HVAC) system.

	10.	(Original) The method of claim 8, further comprising:
		adapting the load management scheme based on one or more of the sensor information and metering information.

	11.	(Original) The method of claim 8, further comprising:
		receiving additional information including at least one of utility pricing information and weather forecast information,
		wherein implementing the load management scheme includes implementing the load management scheme based on the additional information.

	12.	(Original) The method of claim 8, further comprising:
		communicating with a mobile device;
		receiving user setting information from the mobile device; and
		implementing the load management scheme based on the user setting information.

	13.	(Original) The method of claim 8, wherein the number of sensors include at least one of a motion sensor, a light sensor, and a temperature sensor.

	14.	(Original) The method of claim 8, wherein the controller includes a first communication interface structured to communicate with the number of circuit breakers, a second communication interface structured to communicate with the number of sensors, and a third communication interface structured to communicate with a mobile device.

	15.	(Original) The method of claim 14, wherein the first communication interface is structured to provide wired communication and the second communication interface is structured to provide wireless communication.

	16.	(Currently Amended) A load management system comprising:
		a controller including a processor structured to receive outputs of a number of sensors, to estimate occupancy of a managed area based on the outputs of one or more of the number of sensors, to receive utility pricing information and weather forecast information, and to develop a load management scheme; and
		a circuit breaker being electrically connected to a corresponding load circuit having one or more load devices, the circuit breaker including:
			a metering circuit structured to meter energy provided to the load circuit;
			a circuit protection unit including separable contacts, an operating mechanism structured to trip open the separable contacts, and a trip unit structured to monitor for a trip condition in the load circuit protected by the at least one of the number of circuit breakers and to control the operating mechanism to trip open the separable contacts in response to detecting the trip condition;
			secondary separable contacts; and
			a device control unit structured to output metering information corresponding to the metered energy to the controller, to receive communications from the controller, and to communicate directly with the one or more load devices to control operation of the one or more load devices in response to communications from the controller to implement the load management scheme,
		wherein the processor is structured to develop the load management scheme based on the metering information, the estimated occupancy, the utility pricing information, and the weather forecast information,
		wherein the processor is structured to adapt the load management scheme based on the metering information to optimize operation of one or more load devices powered by the load circuit to improve energy efficiency of the one or more load devices while powered by the load circuit, and
		wherein the processor is structured to learn behavior characteristics of the one or more load devices based on the metering information and to adapt the load management scheme based on the learned behavior characteristics to optimize operation of the one or more load devices to improve energy efficiency.

	17.	(Original) The load management system of claim 16, wherein the processor is structured to adapt the load management scheme based on the metering information, the estimated occupancy, the utility pricing information, and the weather forecast information.

	18.	(Canceled) 

	19.	(Original) The load management system of claim 16, wherein the number of sensors include at least one of a motion sensor, a light sensor, and a temperature sensor.

	20.	(Previously Presented) The load management system of claim 16, wherein the controller is structured to receive user setting information from a mobile device and to develop the load management scheme based on the user setting information.
REASONS FOR ALLOWANCE
Claims 1-17 and 19-20 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Chen U.S. Patent Publication No. 20140088780 teaches a load management system with separable contacts and a trip unit, Montalvo U.S. Patent Publication No. 20150276253 teaches sensors structured to sense characteristics of a managed area and estimate occupancy and Masters et al. U.S. Patent Publication No. 20100145536 teaches that a device includes secondary separable contacts structured to open and close.
None of these references taken either alone or in combination with the prior art of record discloses a load management system comprising:
		a number of sensors structured to sense characteristics of a managed area;
		a controller including a processor structured to estimate occupancy of the managed area based on outputs of the number of sensors and to implement a load management scheme; and
		a number of circuit breakers, at least one of the number of circuit breakers being electrically connected to a corresponding load circuit and including a metering circuit structured to meter energy provided to the load circuit;
		wherein the processor is structured to implement the load management scheme based on outputs of the sensors and metering information of one or more of the circuit breakers,
		wherein the processor is structured to adapt the load management scheme based on the metering information to optimize operation of one or more load devices powered by the load circuit to improve energy efficiency of the one or more load devices while powered by the load circuit,
		wherein the at least one of the number of circuit breakers includes:
			separable contacts;
			an operating mechanism structured to trip open the separable contacts;
			a trip unit structured to monitor for a trip condition in the load circuit protected by the at least one of the number of circuit breakers and to control the operating mechanism to trip open the separable contacts in response to detecting the trip condition; and
			secondary separable contacts,
		wherein the at least one of the number of circuit breakers includes a device control unit structured to communicate directly with the one or more load devices to control operation of the one or more load devices, and wherein the at least one of the number of circuit breakers is structured to control operation of the one or more load devices in response to communications from the controller to implement the load management scheme and optimize operation of the one or more load devices to improve energy efficiency of the one or more load devices while powered by the load circuit, and
		wherein the processor is structured to learn behavior characteristics of the one or more load devices based on the metering information and to adapt the load management scheme based on the learned behavior characteristics to optimize operation of the one or more load devices to improve energy efficiency, as in independent claim 1,
or 
a method of implementing a load management scheme, the method comprising:
		receiving sensor information, with a controller including a processor, from a number of sensors structured to sense characteristics of a managed area;
		estimating occupancy, with the controller including the processor, of the managed area based on the sensor information;
		receiving metering information, with the controller including the processor, from a number of circuit breakers electrically connected to corresponding load circuits; and
		implementing the load management scheme, with the controller including the processor, based on the sensor information and the metering information;
		adapting the load management scheme, with the controller including the processor, based on the metering information to optimize operation of one or more load devices powered by one of the load circuits to improve energy efficiency of the one or more load devices while powered by the one of the load circuits,
		wherein at least one of the number of circuit breakers is electrically connected to the corresponding load circuit and includes a metering circuit structured to meter energy provided to the load circuit,
		wherein the at least one of the number of circuit breakers includes:
			separable contacts;
			an operating mechanism structured to monitor for a trip condition in the load circuit protected by the at least one of the number of circuit breakers and to control the operating mechanism to trip open the separable contacts in response to detecting the trip condition; and
			secondary separable contacts,
		wherein the at least one of the number of circuit breakers includes a device control unit structured to communicate directly with the one or more load devices to control operation of the one or more load devices, and wherein the at least one of the number of circuit breakers is structured to control operation of the one or more load devices in response to communications from the controller to implement the load management scheme and optimize operation of the one or more load devices while powered by the load circuit, and
		wherein the controller including the processor is structured to learn behavior characteristics of the one or more load devices based on the metering information and to adapt the load management scheme based on the learned behavior characteristics to optimize operation of the one or more load devices to improve energy efficiency, as in independent claim 8, 
or 
a load management system comprising:
		a controller including a processor structured to receive outputs of a number of sensors, to estimate occupancy of a managed area based on the outputs of one or more of the number of sensors, to receive utility pricing information and weather forecast information, and to develop a load management scheme; and
		a circuit breaker being electrically connected to a corresponding load circuit having one or more load devices, the circuit breaker including:
			a metering circuit structured to meter energy provided to the load circuit;
			a circuit protection unit including separable contacts, an operating mechanism structured to trip open the separable contacts, and a trip unit structured to monitor for a trip condition in the load circuit protected by the at least one of the number of circuit breakers and to control the operating mechanism to trip open the separable contacts in response to detecting the trip condition;
			secondary separable contacts; and
			a device control unit structured to output metering information corresponding to the metered energy to the controller, to receive communications from the controller, and to communicate directly with the one or more load devices to control operation of the one or more load devices in response to communications from the controller to implement the load management scheme,
		wherein the processor is structured to develop the load management scheme based on the metering information, the estimated occupancy, the utility pricing information, and the weather forecast information,
		wherein the processor is structured to adapt the load management scheme based on the metering information to optimize operation of one or more load devices powered by the load circuit to improve energy efficiency of the one or more load devices while powered by the load circuit, and
		wherein the processor is structured to learn behavior characteristics of the one or more load devices based on the metering information and to adapt the load management scheme based on the learned behavior characteristics to optimize operation of the one or more load devices to improve energy efficiency, as in independent claim 16.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119